Citation Nr: 0429974	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  95-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for bursitis 
and supraspinatus tendonitis of the right shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 RO rating decision which, in 
pertinent part, granted service connection for bursitis and 
supraspinatus tendonitis of the right shoulder and granted a 
noncompensable rating effective from July 1, 1994.  By April 
1995 hearing officer's decision, the RO granted a 10 percent 
rating for bursitis and supraspinatus tendonitis of the right 
shoulder, effective from July 1, 1994.  In May 1999 the Board 
remanded this matter to the RO to schedule the veteran for a 
Travel Board hearing.  In July 1999 the veteran testified at 
a hearing at the RO before the undersigned Veterans Law 
Judge.  In November 1999 the Board remanded this matter to 
the RO for further evidentiary development.  

By May 2001 decision, the Board denied a rating in excess of 
10 percent for bursitis and supraspinatus tendonitis of the 
right shoulder.  The veteran appealed the denial to the U.S. 
Court of Appeals for Veterans Claims (Court).  The veteran 
(appellant) filed a Motion for Remand and VA (appellee) 
opposed the Motion for Remand.  VA then filed a Motion for 
Summary Affirmance.  In June 2004 the Court issued an order 
granting the veteran's Motion for Remand, vacating the 
Board's May 2001 decision, and remanding the matter to the 
Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate this claim and which portion of any such 
information or evidence is to be provided by him and which 
portion must be provided by VA.  This should be done.  The RO 
should also discuss the VCAA in a supplemental statement of 
the case.  

In his opposed Motion for Remand filed with the U.S. Court of 
Appeals for Veterans Claims (Court), the veteran contended 
that the Board failed to discuss "relevant medical evidence 
which is probative to proving his service-connected right 
shoulder pain results in limited motion of his right arm that 
warrants a 20 percent rating under Diagnostic Code 5201."  
In support of this claim, the veteran cited the results of 
the September 1994, March 1995, and February 2000 VA medical 
examination, which he claimed showed right shoulder abduction 
to 90 degrees and discomfort when the shoulder was elevated 
beyond that threshold. 

In the Response to Appellant's Motion for Remand and Motion 
for Summary Affirmance, VA indicated that the Board 
considered and properly rejected a 20 percent disability 
rating under Diagnostic Code 5201 because, "VA examination 
clearly shows that [the appellant's] right shoulder range of 
motion included adduction [sic] to 90 degrees, which is well 
above shoulder level".

In June 2004 the Court issued an order granting the veteran's 
Motion for Remand, vacating the Board's May 2001 decision, 
and remanding the matter to the Board for readjudication.  
The Court found that although the Board made reference to 
Diagnostic Code 5301 in the May 2001 decision, the Board 
failed to sufficiently discuss entitlement to a 20 percent 
disability rating in light of the consistent findings of VA 
medical examiners concerning the limits of the appellant's 
right shoulder movement.  The Court noted that Diagnostic 
Code 5201 established entitlement to a 20 percent disability 
rating where arm motion was limited to shoulder level.  The 
Court noted that "[a]s the three VA medical reports 
uniformly reported, the appellant's range of motion was 
limited by pain to 90 degrees, which is shoulder level."  
The Court concluded that the Board's May 2001 decision 
inadequately addressed the applicability of Diagnostic Code 
5201 and the appellant's entitlement to a rating under that 
diagnostic code.

It is apparent that there is no consensus as to the range of 
motion findings for the right shoulder made on the VA 
examinations in September 1994, March 1995, and February 
2000.  In September 1994 the VA examiner found that the 
veteran's right shoulder had abduction to 90 degrees "with 
full elevation overhead bilaterally".  In March 1995 the VA 
examiner found that range of motion of the right shoulder was 
"equal and full", but then noted that range of motion of 
the right shoulder included a finding of abduction to 90 
degrees.  The numerical range of motion findings made in 
September 1994 and March 1995 (90 degrees of abduction) 
suggest limitation of motion of the right arm on shoulder 
abduction.  Normal range of motion for the shoulder includes 
abduction to 180 degrees.  38 C.F.R. § 4.71, Plate I.  The 
inconsistencies arise as the VA examiners in September 1994 
and March 1995 went onto to say that there was "full 
elevation overhead bilaterally" and that range of motion of 
the right shoulder was "equal and full".  

In February 2000, however, the VA examiner found that the 
right shoulder exhibited adduction to 90 degrees and there 
was some right shoulder discomfort with elevation of the arm 
above 90 degrees.  It is unclear as to whether adduction to 
90 degrees is a finding of full range of motion (38 C.F.R. § 
4.71, Plate I, does not mention adduction) and/or whether 
adduction is considered the same as abduction for the 
purposes of examination of the range of motion of the 
shoulder.  In light of the lack of consensus and the 
discrepancies in the VA examination findings, the Board 
concludes that another VA examination would help to interpret 
the findings made on the VA examinations in September 1994, 
March 1995, and February 2000, as well as to determine the 
current severity of the veteran's service-connected right 
shoulder disability.  Specifically, the VA examiner should 
explain the difference between abduction and adduction of the 
right shoulder, and indicate what the ranges of motion are 
for both abduction and adduction.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

With respect to the veteran's claim for a higher rating, the 
Board observes that the RO, during this appeal, granted 
service connection for this disability and assigned an 
initial disability evaluation.  Therefore, the entire period 
in question must be considered to ensure that consideration 
is given to the possibility of staged ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the Board remands this case for the following: 

1.  The RO should send the veteran a 
notice letter in compliance with 
38 U.S.C.A. § 5103(a) and the caselaw 
cited below.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim for a higher rating and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  The notice should also 
specifically request that he provide VA 
with any evidence in the claimant's 
possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
the notice letter, the RO should 
specifically request that the veteran 
provide the names and addresses of any 
and all medical care providers, VA and 
non-VA, who have treated him for his 
right shoulder disability since February 
2000.  

2.  Thereafter, the RO should schedule 
the veteran for an examination to 
determine the current severity of his 
service-connected right shoulder 
disability.  The examiner should review 
the veteran's claims folder in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should fully 
describe the disability symptoms and 
impairment of the veteran's right 
shoulder.  The examiner should conduct 
range of right shoulder motion studies 
expressed in degrees and in relation to 
normal range of motion.  The examiner 
should explain the difference between 
shoulder abduction and adduction and 
specify the full ranges of motion for 
each.  Range of motion testing should 
include an assessment of functional 
impairment due to pain on motion and use.  
If there is functional impairment due to 
pain, an assessment of the degree of 
impairment should be provided.  The 
examiner should describe whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder is used repeatedly.  In 
addition, the examiner should review the 
ranges of motion for the right shoulder 
reported in the September 1994, March 
1995, and February 2000 VA examination 
reports and indicate whether the reported 
findings, taken as a whole and in 
consideration of the inconsistencies in 
the reported ranges of motion discussed 
above, may be interpreted as showing 
limitation of motion of the arm "at 
shoulder level" or whether the veteran 
was able to lift his arm above shoulder 
level.  An explanation of the reported 
ranges of motion and the terminology used 
to report the ranges of motion would 
assist the Board in evaluating the 
information reported in 1994, 1995 and 
2000.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


